WATSON, Chief Judge.
John Anthony Vouraxakis, known as John Voros, was born on October 2, 1894, in Greece, and arrived in the United States on September 28, 1916, at the age of 21. On May 5, 1948, he filed in this Court a petition for naturalization. The Naturalization Examiners, after investigation, recommended that the petition be denied and the petition is now before this Court for disposition, after hearing duly held.
The question here is whether the applicant should, under the facts and circumstances, be granted the great privilege of American citizenship.
The Nationality Act of 1940 requires of the applicant for citizenship that he be a person of good moral character during the five years immediately preceding the filing of his petition.1
From the record, the following facts appear:
There is no record of his employment for 24 years after he arrived in the United States. He was a partner in a restaurant in Wilkes-Barre, Pennsylvania, for two years, 1943 and 1944. He was employed for about seven months from 1944 to 1949. He stated that from 1927 to 1941, while he was unemployed, his only income was from betting on horse races and prize fights and card games. He was arrested on gambling charges on three occasions, the last within five years prior to the filing of the petition, and paid fines. He was never in the armed forces of the United States and never in industry at any time. He supported himself by gambling and borrowing money from friends. He has never contributed anything of any kind to the welfare of the United States. He resided in the United States for approximately 37 years before he petitioned to become'a citizen.
*165The road to citizenship is not spectacular but it is slow, dull day-by-day plugging, and without glory. It is working with your hearts, with your hands and with your minds, and loving your neighbor as yourself. It is loving America and obeying its laws.
This petitioner has failed to meet the test required of a person applying for citizenship in the United States, and his petition will be denied by an appropriate order.

. See Immigration and Nationality Act of 1952, § 316, 8 U.S.C.A. § 1427.